Title: General Orders, 18 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 18th 1776.
Parole Hancock.Countersign Johnson.


Joseph Reed Esqr: is appointed Adjutant General of all the Continental Forces with the Rank of Colonel, and is to be regarded and obeyed accordingly.
Capts: Post and Pollard are to make Returns every evening to Col. Putnam of the service of the men under their command, shewing where, and how they are employed—And on Saturday

to make a Weekly Return of their Companies to the Adjutant General.
The Colonels of every Regiment are to see that their Drums are put in good Order, at the public Expence, after which they are to be kept so at the charge of the Drummers, who have extra-pay on that account, from which deductions will be made if necessary: But in case of unavoidable accidents, the charge of repair will be borne as heretofore.
Peter Meredith and Peter Bickerstaff of Capt. Ledyards Company in Col. McDougall’s Regiment, having been tried by a General Court Martial whereof Col. Parsons was President for “Desertion”; are found guilty and sentenced to receive Thirty Lashes each, which sentence the General confirms and orders to be executed at the usual time and place.
In addition to the orders of the 14th Instant, made to prevent the embezzlement of the public tools, the Quarter-Master General shall cause all the Tools, of every kind, belonging to the United Colonies, or at any time purchased for them, to be marked, with the following brand or stamp. Cxiii
The Engineers to provide Stores for securing the Tools, under their Care, and such Sentries placed over them, as they shall find necessary: All officers commanding a party, or detachment from any Regiment on the works, to be accountable for the Tools he receives from the overseers, as he will be obliged to pay for all lost while under his care, and the Soldiers who shall lose, or purposely destroy, any of the Tools delivered him to work with, shall not only have the price thereof stoped out of his next pay, but be punished according to the nature of his offence; and in order that the public works may not be retarded by the several overseers, attending to deliver the Tools, to every regiment, before they set any of them to work, (which may be the case in some instances) therefore the Chief-Engineer, has leave, when he finds the case requisite, to take suitable persons from any of the Battalions, to attend the Stores and deliver and receive the Tools; and when any Tools are out of repair, or become useless, they may be changed at the Quarter-Master-General’s store, for others which are good, and in case other Tools are not wanted, or not to be had in the store, The Quarter Master General shall receive the defective tools, and discharge the Engineer, of so many tools as they do receive.
